27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jacqueline O. RICHARDSON, Appellant,v.HONEYWELL, INC., Appellee.
No. 93-3208MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 30, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
After Honeywell, Inc.  (Honeywell) phased out Jacqueline O. Richardson's position and discharged her, Richardson brought this lawsuit, claiming race discrimination, retaliatory discharge, and promissory estoppel.  The district court granted Honeywell's motion for summary judgment and Richardson appeals.


2
Focusing on the district court's finding that Richardson offered "no persuasive evidence" of intentional discrimination, Richardson contends the district court misapplied the burden of proof governing summary judgment.  We agree with Richardson that she need not persuade the district court she was a victim of racial discrimination to withstand Honeywell's motion for summary judgment. "All that is required is sufficient evidence supporting a material factual dispute to require resolution by a trier of fact."   Reich v. ConAgra, Inc., 987 F.2d 1357, 1360 (8th Cir. 1993).  Having carefully reviewed the record, however, we conclude the district court properly granted Honeywell's motion for summary judgment on Richardson's discrimination claim because Honeywell articulated a legitimate nondiscriminatory reason for discharging Richardson and Richardson failed to raise a genuine factual dispute that the reason she was discharged was pretextual.  We also conclude the district court correctly granted summary judgment on Richardson's claims for retaliatory discharge and promissory estoppel.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation